Exhibit 10.3 FIRST AMENDMENT AND CONSENT TO CREDIT AND GUARANTY AGREEMENT THIS FIRST AMENDMENT AND CONSENT TO CREDIT AND GUARANTY AGREEMENT (this “Agreement”) is dated as of April 6, 2016 and is entered into by and among 8POINT3 OPERATING COMPANY, LLC, a Delaware limited liability company (“Borrower’’), the other Credit Parties party hereto, and the Lenders party hereto, and is made with reference to that certain Credit and Guaranty Agreement dated as of June 5, 2015 (as amended, amended and restated, supplemented or otherwise modified through the date hereof, the “Credit Agreement”) by and among Borrower, 8point3 Energy Partners LP, a Delaware limited partnership, the subsidiaries of Borrower named therein, the Lenders, Credit Agricole Corporate and Investment Bank, as Administrative Agent (in such capacity “Administrative Agent”) and Collateral Agent, and the other agents named therein.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement.
